Citation Nr: 1216136	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-41 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, claimed as migraines or white foci of the brain, claimed as due to exposure to mustard gas.

2.  Entitlement to service connection for prostate cancer, claimed as due to exposure to mustard gas.

3.  Entitlement to service connection for cardiac bypass graft, claimed as due to exposure to mustard gas. 

4.  Entitlement to service connection for hypertension, claimed as due to exposure to mustard gas.

5.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to mustard gas.

6.  Entitlement to service connection for a skin disease, bilateral arms, now claimed as scars on the left arm, claimed as due to exposure to mustard gas.

7.  Entitlement to service connection for arthritis of the left shoulder, claimed as due to exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The RO in St. Petersburg, Florida, now has jurisdiction of the claims file.  

The issue of entitlement to service connection for headaches, claimed as migraines or white foci of the brain, claimed as due to exposure to mustard gas, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's prostate cancer is related to active duty or any event during active duty, to include exposure to mustard gas. 

2.  The Veteran's underlying heart disability was initially demonstrated years after active duty, and there has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's cardiac bypass graft is related to active duty or any event during active duty, to include exposure to mustard gas. 

3.  The Veteran's hypertension was initially demonstrated years after active duty, and there has been no demonstration by competent medical, nor competent and credible lay, evidence of record that it is related to active duty or any event during active duty, to include exposure to mustard gas.

4.  The Veteran's diabetes mellitus was initially demonstrated years after active duty, and there has been no demonstration by competent medical, nor competent and credible lay, evidence of record that it is related to active duty or any event during active duty, to include exposure to mustard gas.

5.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's skin disease, bilateral arms, now claimed as scars on the left arm, is related to active duty or any event during active duty, to include exposure to mustard gas. 

6.  The Veteran's arthritis of the left shoulder was initially demonstrated years after active duty, and there has been no demonstration by competent medical, nor competent and credible lay, evidence of record that it is related to active duty or any event during active duty, to include exposure to mustard gas.



CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.316 (2011).

2.  Cardiac bypass graft was not incurred in or aggravated by active service, not may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.316 (2011).

3.  Hypertension was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.316 (2011).

4.  Diabetes mellitus was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.316 (2011).

5.  A skin disease, bilateral arms, now claimed as scars on the left arm, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.316 (2011).

6.  Arthritis of the left shoulder was not incurred in or aggravated by active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.316 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in July 2006 and June 2007, VA informed the appellant of what evidence was required to substantiate each of his claims.  The correspondence also informed the Veteran of his and VA's respective duties for obtaining evidence, and notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment and personnel records, VA and private medical records, correspondence from the Veteran, the transcript of a November 2010 hearing before a Decision Review Officer, and records from the Social Security Administration (SSA).  As discussed more below, the Board attempted to confirm the Veteran's claimed mustard gas exposure and discovered that he was not in the relevant databases.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that there is no medical evidence indicating that the Veteran has any of the claimed disabilities as a result of service.  There is no medical evidence linking any of the Veteran's claimed disabilities to exposure to mustard gas.  Further, the Veteran's service treatment records are negative for any of the disabilities.  The Board recognizes that the Court in McLendon held that the third element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  However, even considering the low threshold established here, none of the medical, or competent and credible lay, evidence of record in this case contains any indication that the Veteran incurred or aggravated any of the claimed disabilities due to exposure to mustard gas.  Therefore, a remand in order to obtain a medical opinion regarding these issues is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Certain chronic diseases, including arthritis, atherosclerotic heart disease and diabetes, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows: 

(a)  Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition: 

(1)  Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin. 

(2)  Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease. 

(3)  Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia. 

(b)  Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316. 

For claims involving exposure to mustard gas, the veteran must prove evidence of in-service exposure, and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 3.316 (2002);  See also Pearlman v. West, 11 Vet. App. 443, 446 (1998). 

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he was exposed to mustard gas on his left forearm while at Fort McClellan.  As a result, he developed the claimed disabilities.    

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against each of the Veteran's service connection claims.  

Private treatment records show that the Veteran has all of the claimed disabilities other than a scar on the left arm.  The Veteran is competent to testify that he has such a scar.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The Board first notes that the list of diseases that VA has associated with full body exposure to mustard gas does not include any of the Veteran's claimed disabilities.  38 C.F.R. § 3.316(e).  Therefore, service connection based on full body exposure to mustard gas is not warranted for any of these disabilities on a presumptive basis.  Id.

In fact, the preponderance of the evidence shows that the Veteran was not exposed to mustard gas.  The Board recognizes the Veteran's contentions as to mustard gas exposure.  However, although the Veteran is competent to report that he was exposed to gases during service, he is not competent to identify the type of gas used as that would require knowledge pertaining to the chemical properties of the gases which is beyond his competency as a lay person.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Veteran is not competent to report that he was exposed to mustard gas; only that he was exposed to gases.  

The Board has the discretion to make credibility determinations and otherwise weigh the evidence submitted, including the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran's assertions that he was exposed to mustard gas are not credible because they are not supported by the other evidence of record.  The Board notes there is no indication in the Veteran's service treatment or personnel records that he was exposed to mustard gas during training.  In fact, the relevant official documentation of record outweighs the Veteran's contentions.  An April 2009 record reflects that the Veteran does not appear in the Department of Defense mustard gas or chem-bio databases of participants.  The Board finds that the assertions of the Veteran that he was in fact exposed to mustard gas during active duty to be not credible when considered against the official record. 

Turning to service connection on a direct-incurrence basis, to include on a presumptive basis as a chronic disability, the Veteran's service treatment records (including his February 1970 separation reports of medical history and medical examination) are negative for complaints, symptoms, findings or diagnoses related to any claimed disability.  

In addition, there is no evidence of pertinent complaints, symptoms, findings or diagnoses of arthritis, cardiovascular disease, hypertension or diabetes within one year of the Veteran's separation from service.  Thus, presumptive service connection for arthritis, cardiac bypass graft, hypertension or diabetes mellitus is not warranted.

There is no evidence of any of the claimed disabilities for many years after the Veteran's separation.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, there is simply no competent medical evidence linking any of the claimed disabilities to the Veteran's active duty.  

The Veteran's own contentions as to etiology do not constitute medical evidence in support of his claims.  The Veteran is not competent to diagnosis himself with a disability, state that any symptoms during service were of a chronic nature to which current disability may be attributed, or state that any current disability is etiologically related to active duty.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence in support of his claims.  

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran is competent to observe symptoms during or after service.  The Board finds him to be credible in this regard.  However, he is not competent to attribute the coincidence of symptoms occurring during or after service as establishing the diagnosis and etiology of the his current claimed disabilities.  The Veteran's assertions are outweighed by the post-service medical evidence, which is negative for any evidence linking the claimed disabilities to active duty.

The Board has reviewed Internet articles regarding the health effects of exposure to mustard gas during testing that the Veteran submitted in support of his claims.  However, these documents are too general in nature to provide, alone, the necessary evidence to show that the Veteran was exposed to mustard gas, or that such exposure resulted in the claimed disabilities.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The documents in the current case do not provide statements for the facts of the Veteran's specific case.  Therefore, the Board concludes that they do not show to any degree of specificity that the Veteran was exposed to mustard gas, or that such exposure resulted in the claimed disabilities.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for prostate cancer; cardiac bypass graft; hypertension; diabetes mellitus; a skin disease, bilateral arms, now claimed as scars on the left arm; or arthritis of the left shoulder.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for prostate cancer, claimed as due to exposure to mustard gas, is denied.

Service connection for cardiac bypass graft, claimed as due to exposure to mustard gas, is denied.

Service connection for hypertension, claimed as due to exposure to mustard gas, is denied.

Service connection for diabetes mellitus, claimed as due to exposure to mustard gas, is denied.

Service connection for a skin disease, bilateral arms, now claimed as scars on the left arm, claimed as due to exposure to mustard gas, is denied.

Service connection for arthritis of the left shoulder, claimed as due to exposure to mustard gas, is denied.


REMAND

A preliminary review of the record indicates that the Veteran's claim for service connection for headaches, claimed as migraines or white foci of the brain, claimed as due to exposure to mustard gas, requires additional development.

The Veteran's service treatment records reflect treatment for headaches in August 1968 in July 1969.  The Veteran's February 1970 separation report of medical history provides that he complained of frequent or severe headaches.  During the November 2010 hearing, the Veteran testified that he had never had headaches before service.  During active duty, he started to have them all of the time.  He sought treatment at the base hospital but was only given aspirin.  He has implicitly testified that his headaches have continued since separation from active duty.  He is competent to so testify.  See Falzone, supra.  A March 2005 private CT scan, conducted due to a clinical indication of memory loss, found that the Veteran had multiple high density tiny foci, mostly in the subcortical region.  

Since this evidence raises the possibility that the Veteran's headaches, migraines or white foci of the brain are related to active duty, the Board finds that a remand of this claim is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any headaches, migraines or white foci of the brain that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to express an opinion as to whether it is at least as likely as not (50 percent or more likelihood) that any current headaches, migraines or white foci of the brain are related to active duty, to include the treatment and complaints of headaches shown in the Veteran's service treatment records. 

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


